ORDER

PER CURIAM.
Plaintiffs appeal from the judgment entered upon a jury verdict in favor of Defendants in Plaintiffs’ claim against Defendants for medical malpractice and wrongful death. Plaintiffs raise two points on appeal, both concerning the trial court’s ruling on discovery matters.
In their first point, Plaintiffs contend the court erred in denying their motion requesting to bar the use of defense experts at trial as a result of Defendants’ alleged failure to timely offer the experts for deposition. The record shows, however, that in ruling on this motion the court granted Plaintiffs alternative relief by postponing the trial date and requiring Defendants to make all of their experts available for deposition well in advance of the new trial date. In their second point, Plaintiffs claim the court erred in denying their motion to compel production of approximately twenty (20) medical literature articles that one of Defendants’ experts, Dr. Jacobs, had alluded to in his deposition. The record shows that the court allowed alternative relief on this matter by granting Plaintiffs’ request that Defendants be limited to the use of only one pulmonary expert at trial, which ruling resulted in Dr. Jacobs being stricken as an expert witness in the case. The court declined to compel production of the articles only after it became clear that Dr. Jacobs would no longer be a witness.
We have reviewed the briefs of the parties and the record on appeal. The trial court did not abuse its discretion in either *254of the two complained of discovery rulings; and no error of law appears. We affirm the judgment in accordance with Rule 84.16(b).